Name: Regulation (EEC) No 2844/72 of the Council of 19 December 1972 concluding an Agreement between the European Economic Community and the Portuguese Republic and adopting provisions for its implementation
 Type: Regulation
 Subject Matter: European construction;  Europe;  international trade;  tariff policy
 Date Published: nan

 166 Official Journal of the European Communities REGULATION (EEC) No 2844/72 OF THE COUNCIL of 19 December 1972 concluding an Agreement between the European Economic Community and the Portuguese Republic and adopting provisions for its implementation Article 2 The Exchanges of Letters relating to Articles 2 and 3 of Protocol No 8 to the Agreement are hereby concluded, adopted and confirmed on behalf of the Community. The texts of the Exchanges of Letters are annexed to this Regulation . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof; Having regard to the proposal from the Commission ; Whereas the Agreement between ¢ the European Economic Community and the Portuguese Republic signed in Brussels on 22 July 1972 should be concluded and the Declarations annexed to the Final Act, likewise signed in Brussels on 22 July 1972, should be adopted ; Whereas , since the Agreement establishes a Joint Committee, representatives of the Community on this Committee should be appointed ; Article 3 Pursuant to Article 39 of the Agreement, the President of the Council of the European Communities shall give notification that the procedures necessary for the entry into force of the Agreement have been completed on the part of the Community. Article 4HAS ADOPTED THIS REGULATION : Article 1 Within the Joint Committee provided for in Article 32 of the Agreement, the Community shall be represented by the Commission, assisted by the representatives of the Member States . Article 5 The Agreement between the European Economic Community and the Portuguese Republic, the Annexes and Protocols thereto , and the Declarations annexed to the Final Act are hereby concluded , adopted and confirmed on behalf of the Community. The texts of the Agreement and of the Final Act are annexed to this Regulation . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation is binding in its entirety and directly applicable in all Member States . . Done at Brussels, 19 December 1972 . For the Council The President T. WESTERTERP